DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 9/19/19, 2/20/20, 7/22/20 the information disclosure statement is being considered by the examiner.
Drawings
3. 	The Examiner has approved drawings filed on 9/19/19.  

Allowable Subject Matter
4.       The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes a method for providing an image for display , the method comprising receiving a third image having a third visual characteristic that is based on a first visual characteristic determined from the first model and the requested vantage point, and a second visual characteristic determined from the second model and the requested vantage point; and providing the third image for display (as required by claim 1, 10 and 17 ).




	Goldner et al., (US. 8842162) discloses The subject matter discloses a method, comprising obtaining a scene from a video camera and defining at least one point of the scene; creating a first scene terrain model of the scene, said first scene terrain model comprises a typical human object size in pixels in said at least one point of the scene; creating a second scene model of the scene, said second model defines a false 
positive determination that said at least one point comprises a human object; wherein said second scene model is created when the scene does not contain a human object; obtaining an image of the scene, said image is captured by a video camera; determining whether the human object is detected at the at least one point of said captured image by applying said first scene terrain model and said second scene model on the least one point. 
Holzeret al., (US PGPUB NO.  20170084293 A1) discloses to systems and 
methods for integrating audio into a multi-view interactive digital media representation.  According to particular embodiments, one process includes retrieving a multi-view interactive digital media representation that includes numerous images fused together into content and context models.  The process next includes retrieving and processing audio data to be integrated into the multi-view interactive digital media representation.  A first segment of audio data may be associated with a first position in the multi-view interactive digital media representation.  In other examples, a first segment of audio data may be associated with a visual position or the location of a camera in the 
multi-view interactive digital media representation.  The audio data may be played in coordination with the multi-view interactive digital media representation based on a 
	Fotland (US PGPUB NO.  US 20150055821 A1) discloses systems for tracking an object using multiple tracking processes.  By combining multiple lightweight tracking processes, object tracking can be robust, use a limited amount of power, and enable a 
computing device to respond to input corresponding to the motion of the object 
in real time.  The multiple tracking processes can be run in parallel to determine the position of the object by selecting the results of the best performing tracker under certain heuristics or combining the results of multiple tracking processes in various ways.  Further, other sensor data of a computing device can be used to improve the results provided by one or more of the tracking processes. Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 1 - 20, are allowed.
Claims 2 - 9, are dependent upon claim 1.
Claims 10 -16, are dependent upon claim 10.
Claims 18 - 20, are dependent upon claim 17.     
Other prior art cited 
5. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: US PGPUB NO. 20160062573; 20150130799; 20110178783.


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669